                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    FLUENT HOME LTD, a Canadian                      MEMORANDUM DECISION AND
    corporation, and FLUENT HOME, LLC, a             ORDER DENYING DEFENDANTS’
    Delaware limited liability company,              MOTION TO STAY

                                 Plaintiffs,         Case No. 2:18-cv-00570 TC
    v.
                                                     District Judge Tena Campbell
    JACK ELBAUM, an individual, CHAD
    BINGHAM, an individual,                          Magistrate Judge Brooke Wells

                                 Defendants.


           This matter is referred to the undersigned from Judge Tena Campbell in accordance with

28 U.S.C. 636(b)(1)(A). 1 Before the court is Defendants’ Motion to Stay. 2 The court is not

persuaded by Defendants arguments. As discussed below, the court finds Defendants do not meet

the factors for a stay. Further, Defendants past conduct and the circumstances in this case weigh

against granting Defendants’ motion.

                                               Background

           Plaintiffs Fluent Home Ltd and Fluent Home (collectively Plaintiffs or Fluent Home) are

a home automation company that develops, installs and services “state-of-the-art security,

technology, energy management, convenience and mobile application for the home.” 3

Defendants, Jack Elbaum and Chad Bingham, were respectively Plaintiffs’ former President and

Research and Development managers. 4 In their employment responsibilities Defendants had


1
    ECF No. 20, ECF No. 31.
2
    ECF No. 23.
3
    Complaint ¶ 18, ECF No. 2.
4
    See id ¶¶ 8-14, 19, 27-28.
access to information regarding a security system named Gabriel. 5 At the time Defendants ended

their employment relationship with Plaintiffs in March 2015, Gabriel was nearly complete.

            In April 2018, Defendants attended a security industry trade show in Las Vegas, Nevada,

where they were introduced to Michael Casperson. 6 Mr. Casperson is a co-founder and co-

president of Crozar, LLC. Crozar designs and manufactures security panels for use in home

automation. 7 Defendants told Mr. Casperson about a panel and alarm system they had developed,

which was nearly ready to be manufactured. Mr. Casperson expressed interest in the system.

However, based on rumors within the industry that Fluent Home was developing its own panel

system, Mr. Casperson repeatedly asked Defendants whether they owned this new system.

Defendants continued to represent ownership rights in the system. Mr. Casperson agreed to meet

with Defendants further.

            In May 2018, Defendants came to Crozar’s offices to discuss the system further. They

brought a laptop with them and showed Mr. Casperson files and images of the new home

security system and panel. Some of the files shown by Defendants had Fluent marked on them.

Alarmed by what he saw, Mr. Casperson decided to contact the owner of Fluent, Graham Wood.

Undeterred by his concerns, Defendants encouraged Mr. Casperson to contact Mr. Wood and

reassured him of their ownership rights in the system. 8

            Mr. Casperson contacted Mr. Wood to inquire about the system. Mr. Wood informed him

that the system belonged to Fluent Home. Mr. Wood then initiated a three-way call with one of

the Defendants and Mr. Casperson. During the call one of the Defendants denied trying to sell



5
    See id. ¶¶ 21-24.
6
    See Decl. M.Casperson ¶¶ 2-4, ex. 1, ECF No. 26-1.
7
    See id. ¶¶4-5.
8
    See id. ¶¶ 7-8.



                                                         2
the system. Following the phone call Mr. Casperson visited Fluent Home’s offices and verified

that the system he was shown as available for purchase by Defendants was the Gabriel home

security system and panel. 9 This suit followed in July 2018.

                                                      Analysis

               The court has inherent power to stay proceedings in matters pending before it. 10 This

includes discretion to stay discovery pending resolution of a motion to dismiss. 11 Reaching such

a determination as to whether or not to stay a matter “calls for the exercise of judgment, which

must weigh competing interests and maintain an even balance.” 12 In exercising this judgment

courts in this circuit have applied a variety of factors. 13 These include: (1) whether a stay would

promote judicial economy; (2) whether a stay would avoid confusion and inconsistent results; (3)

the interests and burdens on the parties; (4) the interests of others, such as nonparties or the

public, in staying or proceeding with the case and (5) the impact to the court of staying a

matter. 14

               Having considered these factors, the court finds that Defendants have failed to meet their

burden. As to the first factor, a stay could potentially promote judicial economy. The evidence in

this case concerning Defendants’ conduct, however, undermines this factor. Further, there is no


9
    See id. ¶¶9-10.
10
  See Pet Milk Co. v. Ritter, 323 F.2d 586, 588 (10th Cir. 1963) (“[T]he district court has the power to stay
proceedings pending before it and to control its docket for the purpose of ‘economy of time and effort for itself, for
counsel, and for litigants.’”) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254, 57 S.Ct. 163, 81 L.Ed. 153 (1936));
Clinton v. Jones, 520 U.S. 681, 706, 117 S.Ct. 1636, 137 L.Ed.2d 945 (1997).
11
  See Matrix Grp., LLC v. Innerlight Holdings, Inc., 2012 WL 5397118, at *4–5 (D. Utah Nov. 5, 2012) (citing
Feldman v. Flood, 176 F.R.D. 651, 652 (M.D.Fla.1997)).
12
     Landis, 299 U.S. 248, 254.
13
   See e.g., Gale v. Brinker International Payroll Co., 2010 WL 3835215, *1 (D. Utah Sept. 29, 2010) (quoting
Evergreen Holdings, Inc. v. Sequoia Global, Inc., 2008 WL 4723008, at *2 (W.D.Okla.2008)); Sykes v. LivaNova
Deutschland GMBH, 2018 WL 286791, at *1 (D. Colo. Jan. 4, 2018) (citing String Cheese Incident, 2006 WL
894955, at *2 (D. Colo. March 30, 2006)).
14
     See id.



                                                           3
suggestion that a stay would avoid confusion or inconsistent results. Third, the evidence before

the court creates circumstances where prompt discovery is warranted. Plaintiffs have

demonstrated serious concerns about the inappropriate distribution of trade secrets surrounding

the Gabriel home security system. Defendants self-serving assertions that they “agree not to

disclose and to return any … trade secrets in their possession in the future should they find they

are in possession of trade secrets” does not alleviate these concerns. 15 Next, the interests of

others favor denying a stay. The record demonstrates that third-parties have expressed concern

over the ownership of the Gabriel system. Allowing discovery to proceed will help provide

certainty to other parties and the public regarding ownership. And finally, the impact to the court

in staying this matter is minimal. In fact, allowing discovery may expedite the settlement of this

case.

                                             Conclusion

           It is therefore ORDERED that Defendants’ Motion to Stay is DENIED.




                   DATED this 1 March 2019.




                                               Brooke C. Wells
                                               United States Magistrate Judge




15
     Mtn. p. 5.



                                                  4
